Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    1:18-CV-24227-CMA-Altonaga

 JASON MILLER,                                       )
                                                     )
                             Plaintiff,              )
                                                     )
        vs.                                          )
                                                     )
 GIZMODO MEDIA GROUP, LLC,                           )
 a Delaware Corporation, KATHERINE                   )
 KRUEGER, individually, and WILL                     )
 MENAKER, individually,                              )
                                                     )
                             Defendants.             )

                   UNOPPOSED MOTION TO APPEAR PRO HAC VICE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves for the admission pro hac vice of Katherine M. Bolger of the law

  firm of Davis Wright Tremaine LLP, 1251 Avenue of the Americas, 21st Floor, New York, New

  York 10020, (212) 489-8230, for purposes of appearance as co-counsel on behalf of defendants

  Gizmodo Media Group, LLC and Katherine Krueger in the above-styled case only, and pursuant

  to Section 2B of the CM/ECF Administrative Procedures, to permit Katherine Bolger to receive

  electronic filings in this case, and in support thereof states as follows:

         1.      Katherine Bolger is not admitted to practice in the Southern District of Florida

  and is a member in good standing of the bar of the State of New York. Attached hereto is a

  certificate of good standing from the Clerk of the Appellate Division of the New York Supreme

  Court, First Department.
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 2 of 7



         2.      Movant, Deanna K. Shullman, Esquire, of the law firm of Shullman Fugate

  PLLC, 2101 Vista Parkway, Suite 4006, West Palm Beach, Florida 33411, (561) 429-3619, is a

  member in good standing of the Florida Bar and the United States District Court for the Southern

  District of Florida, maintains an office in this State for the practice of law, and is authorized to

  file through the Court’s electronic filing system. Movant consents to be designated as the

  member of the Bar of this Court with whom opposing counsel may readily communicate

  regarding the conduct of the case, upon whom filings shall be served, who shall be required to

  electronically file and serve all documents and things that may be filed and served electronically,

  and who shall be responsible for filing and serving documents in compliance with the CM/ECF

  Administrative Procedures. See Section 2B of the CM/ECF Administrative Procedures.

         3.      In accordance with the local rules of this Court, Katherine Bolger has made

  payment of this Court’s $75.00 admission fee. A certification in accordance with Rule 4(b) is

  attached hereto.

         4.      Katherine Bolger, by and through designated counsel and pursuant to Section 2B

  CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Katherine Bolger at the e-mail address: katebolger@dwt.com.

         WHEREFORE, Deanna K. Shullman moves this Court to enter an Order for Katherine

  Bolger to appear before this Court on behalf of defendants Gizmodo Media Group, LLC and

  Katherine Krueger, for all purposes relating to the proceedings in the above-styled matter and

  directing the Clerk to provide notice of electronic filings to Katherine Bolger.

  Date: December 10, 2018

                                                 Respectfully submitted,
                                                 /s/ Deanna K. Shullman
                                                 Deanna K. Shullman
                                                 Florida Bar No. 0514462
                                                 dshullman@shullmanfugate.com
                                                 SHULLMAN FUGATE PLLC
                                                    2
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 3 of 7



                                     2101 Vista Parkway, Suite 4006
                                     West Palm Beach, FL 33411
                                     Tel: (561) 429-3619

                                     Attorneys for Defendants Gizmodo Media Group
                                     LLC and Katherine Krueger




                                       3
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 4 of 7
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 5 of 7



                                                                    Case No. 1:18-cv-24227-CMA


                   CERTIFICATION PURSUANT TO S.D. FLA. L.R. 7.1(a)(3)

          Defendants’ undersigned counsel, Deanna K. Shullman, hereby certifies that counsel for

  Defendants has conferred with counsel for Plaintiff and they have consented to the filing of this

  motion.

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear

  Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of

  Electronic Filings was served by CM/ECF on December 10, 2018 on all counsel or parties of

  record on the service list.



                                                              /s/ Deanna K. Shullman
                                                              Deanna K. Shullman
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 6 of 7



                                                       Case No. 1:18-cv-24227-CMA


                                   SERVICE LIST


  Attorneys for Plaintiff:               Attorneys for Defendant Will Menaker:

  Kenneth G. Turkel, Esq.                Charles D. Tobin, Esq.
  kturkel@bajocuva.com                   tobinc@ballardspahr.com
  Shane B. Vogt, Esq.                    Chad R. Bowman, Esq. (pro hac vice)
  shane.vogt@bajocuva.com                bowmanchad@ballardspahr.com
  BAJO CUVA COHEN TURKEL                 Maxwell S. Mishkin, Esq.
  100 N. Tampa Street, Ste. 1900         (pro hac vice)
  Tampa, FL 33602                        mishkinm@ballardspahr.com
  Telephone: (813) 443-2193              BALLARD SPAHR LLP
                                         1909 K Street, NW, 12th Floor
                                         Telephone: (202) 661-2218
Case 1:18-cv-24227-CMA Document 36 Entered on FLSD Docket 12/10/2018 Page 7 of 7
Case 1:18-cv-24227-CMA Document 36-1 Entered on FLSD Docket 12/10/2018 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     1:18-CV-24227-CMA-Altonaga

  JASON MILLER,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
          vs.                                        )
                                                     )
  GIZMODO MEDIA GROUP, LLC,                          )
  a Delaware Corporation, KATHERINE                  )
  KRUEGER, individually, and WILL                    )
  MENAKER, individually,                             )
                                                     )
                              Defendants.            )


                  [PROPOSED] ORDER GRANTING MOTION TO APPEAR
              PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

           THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice,

   Consent to Designation, and Request to Electronically Receive Notices of Electronic Filing for

   Katherine Bolger (the “Motion”), pursuant to the Special Rules Governing the Admission and

   Practice of Attorneys in the United States District Court for the Southern District of Florida and

   Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion

   and all other relevant factors, it is hereby

           ORDERED AND ADJUDGED that:

           The Motion is GRANTED. Katherine Bolger may appear and participate in this action

   on behalf of defendants Gizmodo Media Group, LLC and Katherine Krueger. The Clerk shall

   provide electronic notification of all electronic filings to Katherine Bolger at

   katebolger@dwt.com.
Case 1:18-cv-24227-CMA Document 36-1 Entered on FLSD Docket 12/10/2018 Page 2 of 2




          DONE AND ORDERED in Chambers at __________________________, Florida, this

   ____ day of ____________, 2018.



                                               _________________________________
                                               Hon. Cecilia Altonaga
                                               United States District Judge

   Copies furnished to:
   All Counsel of Records
